DETAILED ACTION
Status of the Application
Claims 1, 3, 4, 6-8, 11, 15-19 and 23-26 are pending in the instant application.  Claims 1 and 26 are currently amended.  Claim 25 has been withdrawn.  Claims 2, 5, 9, 10, 12-14 and 20-22 have been cancelled.  No new claims have been added.  
This is a Non-Final Rejection following the filing of a Request for Continued Examination.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.

Claim Rejections - 35 USC § 112
The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on September 8, 2022.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-8, 11, 15-19, 23, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “about 5.0 g/m2 to 10.0 g/m2” and “about 2.0 g/m2 to 7.5 g/m2”.  The data provided in Table 1 is at 5.0 g/m2 and 3.0 g/m2.  
Claim 7 recites “the at least one surfactant is present at a density of about 5.0 g/m2”.  Table 1 provides a density for the surfactant of 5.0 g/m2.
Claim 11 recites “the at least one metal salt is present at a density of about 3.0 g/m2”.  Table 1 provides a density for the metal coating of 3.0 g/m2.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 11, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (WO 2010058240) (a raw machine translation) in view of Whear et al. (US 2012/0070747).
Regarding claims 1, 3, 7 and 11, Kumar et al. teaches a battery separator for reducing rates of water loss in lead acid batteries (Title) comprising:
a porous membrane (porous polyethylene separator; para. bridging pages 3 and 4; corresponds to claim 3); and 
at least one surfactant at a coating density of greater than 0.1 g/m2 {page 3, 3rd para.; because the claimed range of about 5.0 g/m2 to 10.0 g/m2 or the claimed density of about 5.0 g/m2 (corresponds to claim 7) and the prior art range of greater than 0.1 g/m2 overlap at one point overlap, the claimed range, about 5.0 g/m2 to 10.0 g/m2 or at least 5.0 g/m2, is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}, 
wherein said at least one surfactant is present as a coating or layer on the porous membrane (page 3, 3rd para.).  
Kumar et al. teaches a metal salt (zinc sulphate heptahydrate; zinc sulphate heptahydrate is a ZnSO4 salt) in an electrolyte at a density in the range of 0.5 to 1.1 g/l (g/m3) (page 8, 6th para.).  Kumar et al. is silent regarding a porous membrane including at least one metal salt at a coating density of 2.0 g/m2 to 7.5 g/m2, and the metal salt is present at a density of about 3.0 g/m2 (corresponds to claim 11).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous membrane of the battery separator of Kumar et al. by incorporating the metal salt onto the porous membrane of the separator instead of in the battery electrolyte because there are limited number of locations within the battery to incorporate the metal salt, i.e. in the electrolyte, in an electrode or on the porous membrane of the separator.  [T]he common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  Because the metal salt is being incorporating onto the surface of the porous membrane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of metal salt per unit area of the separator such that the metal salt is present at a density of 3.0 g/m2 when either of the claimed surface densities are sufficient to decrease the float current during constant voltage overcharge and results in lower water losses (page 8, 6th para.).  One of ordinary skill in the art can appreciate that the density of the metal salt in the porous membrane of the separator is factor of the amount of the metal salt present in the porous membrane of the battery separator.  Because the properties of the separator depend upon the density of the battery separator and because the amount of salt is a property of the separator that impacts the electrochemical properties of the battery, the density of the metal salt in the porous membrane of the battery separator is a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Kumar et al. teaches a coating of the at least one metal salt (to form a metal salt coating) onto the at least one surfactant coating following the coating of the at least one surfactant on the surface of the porous membrane {page 3, 3rd para. teaches that the treated separator (at least one surfactant coated on the surface of the polymer membrane) is located between the anode and the cathode; page 8, last full para. teaches that the metal salt can be added into the metal electrolyte, applied on the electrode or added to the active material paste for the electrodes; One of ordinary skill in the art can appreciate that the metal salt being applied on the electrode corresponds to coating of the at least one metal salt onto the electrode.  One of ordinary skill in the art can also appreciate that once the battery is assembled (following the coating of the at least one surfactant onto the surface of the polymer layer), the metal salt touches or abuts the at least one surfactant coated on the surface of the porous membrane.  This results in the at least one metal salt being coated/layered/existing as a film on the at least one surfactant that is coated on to a surface of the porous membrane.}.  To further explain under KSR, in lieu of depositing the metal salt on the electrode as taught by Kumar et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to deposit/coat the metal salt directly on the at least one surfactant that is coated on to the surface of the porous membrane, i.e. the separator, when doing so provides low water loss in the battery (Kumar et al., Title; Field of the Invention).  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc.,550 U.S. __,__, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, E.).}.
Modified Kumar et al. is silent regarding a battery separator wherein the porous membrane is in the shape of an envelope which comprises one or more slits.  However, Whear et al. teaches that it is known in the art for a lead acid battery to have a separator comprising a porous membrane that is in the shape of an envelope which comprises one or more slits (para. [0043]).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the porous membrane of modified Kumar et al. by incorporating a porous membrane that is in the shape of an envelope which comprises one or more slits as taught by Whear et al. in order to prevent shedding of the active material by providing points of contact for keeping the positive active material in place (Whear et al., para. [0070]).
The recitations "for reducing floating charges, reducing water electrolysis, and/or reducing rates of water loss” are functional language and impart intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Claim 1 is considered product-by-process claim as a result of the limitation “wherein the at least one surfactant is coated on to a surface of the porous membrane to form a surfactant coating followed by coating of the at least one metal salt onto the surfactant coating to form a metal salt coating”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regarding claim 4, modified Kumar et al. teaches a battery separator wherein the porous membrane comprises polyethylene (Kumar et al., para. bridging pages 3 and 4).
Regarding claim 6, modified Kumar et al. teaches a battery separator wherein the at least one surfactant comprises a non-ionic surfactant (Kumar et al., page 3, 2nd and 3rd paras.).
Regarding claim 23, modified Kumar et al. teaches a lead acid battery comprising the separator of claim 1 (Kumar et al., page 5, 5th para.).  
Regarding claim 24, modified Kumar et al. teaches a lead acid battery characterized by reduced water loss (Title); wherein the battery comprises the separator of claim 1 (See, the rejection of claim 1 above).  
The recitations "characterized by lower float current, reduced water loss, reduced failure rate; or reduced increased internal resistance” are functional language and impart intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 26, Kumar et al. teaches a battery separator for reducing rates of water loss in lead acid batteries (Title) comprising:
a porous membrane (porous polyethylene separator; para. bridging pages 3 and 4; corresponds to claim 3); and 
at least one surfactant at a coating density of greater than 0.1 g/m2 {page 3, 3rd para.; because the claimed range of 5.0 g/m2 and the prior art range of greater than 0.1 g/m2 at one point overlap, the claimed range, 5.0 g/m2, is obvious; In the case where the claimed range “overlaps or lies inside the range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}, 
wherein said at least one surfactant is present as a coating or layer on the porous membrane (page 3, 3rd para.).  
Kumar et al. teaches a metal salt of ZnSO4 (zinc sulphate heptahydrate; zinc sulphate heptahydrate is a ZnSO4 salt) in an electrolyte at a density in the range of 0.5 to 1.1 g/l (g/m3) (page 8, 6th para.).  Kumar et al. is silent regarding a porous membrane including ZnSO4 at a coating density of 3.0 g/m2.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous membrane of the battery separator of Kumar et al. by incorporating the metal salt onto the porous membrane of the separator instead of in the battery electrolyte because there are limited number of locations within the battery to incorporate the metal salt, i.e. in the electrolyte, in an electrode or on the porous membrane of the separator.  [T]he common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  Because the metal salt is being incorporating onto the surface of the porous membrane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of metal salt per unit area of the separator such that the metal salt is at a density of 3.0 g/m2 when either of the claimed surface densities are sufficient to decrease the float current during constant voltage overcharge and results in lower water losses (page 8, 6th para.).  One of ordinary skill in the art can appreciate that the density of the metal salt in the porous membrane of the separator is factor of the amount of the metal salt present in the porous membrane of the battery separator.  Because the properties of the separator depend upon the density of the battery separator and because the amount of salt is a property of the separator that impacts the electrochemical properties of the battery, the density of the metal salt in the porous membrane of the battery separator is a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Kumar et al. teaches a coating of the at least one metal salt (to form a metal salt coating) onto the at least one surfactant coating following the coating of the at least one surfactant on the surface of the porous membrane {page 3, 3rd para. teaches that the treated separator (at least one surfactant coated on the surface of the polymer membrane) is located between the anode and the cathode; page 8, last full para. teaches that the metal salt can be added into the metal electrolyte, applied on the electrode or added to the active material paste for the electrodes; One of ordinary skill in the art can appreciate that the metal salt being applied on the electrode corresponds to coating of the at least one metal salt onto the electrode.  One of ordinary skill in the art can also appreciate that once the battery is assembled (following the coating of the at least one surfactant onto the surface of the polymer layer), the metal salt touches or abuts the at least one surfactant coated on the surface of the porous membrane.  This results in the at least one metal salt being coated/layered/existing as a film on the at least one surfactant that is coated on to a surface of the porous membrane.}.  To further explain under KSR, in lieu of depositing the metal salt on the electrode as taught by Kumar et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to deposit/coat the metal salt directly on the at least one surfactant that is coated on to the surface of the porous membrane, i.e. the separator, when doing so provides low water loss in the battery (Kumar et al., Title; Field of the Invention).  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc.,550 U.S. __,__, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, E.).}.
Alternatively, Kumar et al. is silent regarding the surfactant and ZnSO4 are applied to a surface  of the porous membrane at the same time.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery separator of Kumar et al. by applying the surfactant and ZnSO4 to a surface of the porous membrane at the same time when doing so provides improved battery characteristics, i.e. battery life; or provides low water loss in the battery (Kumar et al., Title; Field of the Invention).  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc.,550 U.S. __,__, 82 USPQ2d 1385, 1395 — 97 (2007) (see MPEP § 2143, E.).}. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  
Modified Kumar et al. is silent regarding a battery separator wherein the porous membrane is in the shape of an envelope which comprises one or more slits.  However, Whear et al. teaches that it is known in the art for a lead acid battery to have a separator comprising a porous membrane that is in the shape of an envelope which comprises one or more slits (para. [0043]).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the porous membrane of modified Kumar et al. by incorporating a porous membrane that is in the shape of an envelope which comprises one or more slits as taught by Whear et al. in order to prevent shedding of the active material by providing points of contact for keeping the positive active material in place (Whear et al., para. [0070]).
The recitations "for reducing floating charges, reducing water electrolysis, and/or reducing rates of water loss” are functional language and impart intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Claim 26 is considered product-by-process claim as a result of the limitation “wherein at least one of: (a) the at least one surfactant is coated on to a surface of the porous membrane to form a surfactant coating followed by coating of the ZnSO4 onto the surfactant coating, or (b) the surfactant and ZnSO4 are applied to a surface of the porous membrane at the same time”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of Whear et al. as applied to claim 1 above, and further in view of Moriyama et al. (US 2009/0258300).
Regarding claim 8, modified Kumar et al. is silent regarding a separator wherein the at least one metal salt further comprises a bismuth salt.  However, Moriyama et al. teaches that it is known in the art for a separator to include a metal salt further comprising a bismuth salt (para. [0075]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal salt of modified Kumar et al. by incorporating a bismuth salt as taught by Moriyama et al. in order to improve the thermal stability of the porous membrane of the battery separator (Moriyama et al., para. [0072]).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of Whear et al. as applied to claim 1 above, and further in view of Whear et al. (US 2012/0070713; hereinafter “Whear 2”).
Regarding claim 15, modified Kumar et al. is silent regarding a separator wherein said porous membrane has a backweb and ribs on at least one side thereof.  However, Whear 2 teaches that it is known in the art to have a separator having wherein said porous membrane has a backweb and ribs on at least one side thereof (para. [0230]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous membrane of the separator of modified Kumar et al. by incorporating a backweb and ribs on at least one side thereof as taught by Whear 2 in order to reduce the mass of the separator and the thickness of the separator while maintaining productivity properties such as rigidity as well as protecting the sheet from abrasion and oxidation rips and tears during the life of the battery (Whear 2, para. [0230]). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. in view of Whear et al. as applied to claim 1 above, and further in view of Zucker (US 2003/0054232).
Regarding claims 16 and 17, modified Kumar et al. is silent regarding the separator further comprising a fibrous layer and the fibrous layer comprising glass fibers.  However, Zucker teaches that it is known in the art for a separator in a lead acid battery to further comprise a fibrous layer that is present on at least one side of the porous membrane (para. [0033]) and wherein the fibrous layer comprises glass fibers (para. [0027]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the separator of modified Kumar et al. by incorporating a fibrous layer that is present on at least one side of the porous membrane and wherein the fibrous layer comprises glass fibers as taught by Zucker thereby increasing internal surface, improving the tensile strength and decreasing the pore diameter, while facilitating battery tilling (Zucker, para. [0027]).  
Regarding claim 18, modified Kumar et al. is silent regarding a separator wherein the fibrous layer is present on both sides of the porous membrane.  However, Zucker teaches that it is known in the art for two or more adjacent fibrous layers to be used (para. [0033]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fibrous layer of the separator of modified Kumar et al. by substituting two fibrous layers on the porous membrane as taught by Zucker since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).  Regarding the fibrous layer being present on both sides of the porous membrane, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fibrous layer of the separator of modified Kumar et al. by moving one of the two fibrous layers to an opposite side of the porous membrane so that there is a fibrous layer present on both sides of the porous membrane when doing so improves increasing internal surface, improves the tensile strength and decreases the pore diameter, while facilitating battery tilling (Zucker, para. [0027]).  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding claim 19, modified Kumar et al. is silent regarding a separator wherein the fibrous layer is 0.3-1.25 mm thick.  However, Zucker et al. teaches that it is known in the art for the separator to have a fibrous layer that is 0.2 to 3.6 mm thick (para. [0033]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of modified Kumar et al. by incorporating a separator that has a fibrous layer that is 0.2 to 3.6 mm thick as taught by Zucker et al. when the claimed thickness contributes to the desired total thickness of the separator {Zucker et al., para. [0033]; The prior art, 0.2 to 3.6 mm, encompasses the claimed range, 0.3-1.25 mm; therefore, the claimed range is obvious.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.

Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues: The claimed invention is directed to an improved battery separator for reducing floating charges, reducing water electrolysis, and/or reducing rates of water loss in lead acid batteries, comprising: a porous membrane; and at least one surfactant at a coating density of about 5.0 g/m2 to 10.0 g/m2; and at least one metal salt at a coating density of about 2.0 g/m2 to 7.5 g/m2, wherein said at least one surfactant and at least one metal salt are present as coatings on the porous membrane; and wherein the at least one metal salt comprises a ZnSO4 salt: and wherein the at least one surfactant is coated on to a surface of the porous membrane to form a surfactant coating followed by coating of the at least one metal salt onto the surfactant coating to form a metal salt coating, and wherein the porous membrane is in the shape of an envelope which comprises one or more slits.  None of the claimed references disclose an envelope shaped porous membrane having one or more slits.  For at least this reason, the claimed invention is novel and patentable over the cited references. 
It is the Office’s position and after further consideration, the Examiner is reconsidering that there are unexpected results shown for Battery C and Battery E.  The Applicant has alleged unexpected results for Battery C and Battery E by comparing the water loss in grams for Battery A, Battery B and Battery D.  Criticality and unexpected results must be established using the closest prior art of record.  Battery A, Battery B and Battery D are not the closest prior art of record.  The closest prior art of record is Kumar et al. as modified in the rejection of claim 1 and the rejection of claim 26.  Because criticality and/or unexpected results have not been established compared to the closest prior art of record, the rejections of the instant claims are being maintained.  
An applicant must compare his invention to the closest prior art. Further, within the closest prior art reference, the applicant must test against the closest disclosure from that reference. See MPEP §716.02(e).
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). MPEP 716.02(e).
 It is the Office’s position that the claims are not commensurate in scope for the entirety of the recited density ranges as recited in claim 1.  
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). MPEP 716.02(d).
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02(d).
It is the Office’s position that it is unclear as to what happens to the surfactant coating and the metal salt coating when the claimed battery separator is put into a battery including the lead acid electrolyte.  Are the two coatings soluble in the lead acid electrolyte?  If so, this reinforces that the structure of the battery separator of the instant invention and the structure of the battery separator of modified Kumar et al. are the same.  

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724